 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in or activities on behalf of UnitedRubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, or in anyother labor organization of our employees, by discharging or otherwise discrim-inating in regard to their hire and tenure of employment or any term or conditionof employment of any employee.WE WILL NOT interrogate our employees concerning their or other employees'union affiliation or activities, or protected concerted activities, in a manner con-stituting interference, restraint, or coercion in violation of Section 8(a) (1) oftheAct.WE WILL NOT in any other manner interfere with, restrain, or coerce any ofour employees in the exercise of their right to self-organization, to form, join,or assist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection as guaranteed bySection 7 of the Act, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming or-remaining,members of United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, or any other labor organization.SAMSONITE CORPORATION,Employer."Dated-------------------By----------------±--------------------------(Representative)(Title)NOTE: We will notify Dean Walls if presently serving in the Armed Forces ofthe United States of his right to reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161.Local 25, International Brotherhood of ElectricalWorkers, AFL-CIOandEmmett Electric Company, Inc.andIndustrial Work-ers of Allied Trades, Local 199, affiliated with NationalFederation of Independent Unions; United Construction Con-tractors Association,Inc.; D-Lion ConstructionCo., Inc.CaseNo. 29-CD-8 (formerly 2-CD-316).February 23, 1966DECISION AND ORDEROn November 29, 1965, Trial Examiner Eugene F. Frey issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommen ding that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].157 NLRB No. 10. LOCAL 25, INT'L BROTHERHOOD OF ELECTRICAL WORKERS45The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]MEMBER FANNING, dissenting :%As I indicated in my dissenting opinion in the Section 10(k) pro-ceeding in this case (152 NLRB 671), I would have quashed the notice.of hearing and now dissent from the majority's finding that a violationof Section 8(b) (4) (D) has occurred for the reasons stated in mydissenting opinion inLocal 25, IRE TV, AFL-CIO (Sarrow-SuburbanElectric Co., Inc., et al.),152 NLRB 531.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe issue in this case is whether Respondent Local 25, International Brotherhoodof ElectricalWorkers, AFL-CIO, violated Section 8(b) (4) (i) and (Ii) (D) of theNational Labor Relations Act, as amended, 29 U.S.C., Sec. 151,et seq.,herein calledthe Act, by engaging in and inducing and encouraging employees of D-Lion Con-structionCo., Inc., herein called D-Lion, and Emmett Electric Company, Inc.,herein called Emmett, and other persons, to engage in a strike or concerted refusalto perform services, and by threatening, coercing, and restraining D-Lion and Em-mett and other persons, all in support of its claim for the assignment to its members,of certain electrical work involved in the construction of a building in Long Beach,Long Island, New York, and with an object of forcing and requiring D-Lion toassign said work to contractors employing members of Respondent or to employeeswho are members of or represented by Respondent, rather than to employees whoare members of or represented by Industrial Workers of Allied Trades, Local 199,affiliated with National Federation of Independent Unions, herein called Local 199.The issue arises on a complaint issued June 10, 1965, by the General Counsel of theBoard through the Board's Regional Director for Region 29,1 and answer of Respond-ent which admitted the establishment of a picket line at the project aforesaid, butdenied the commission of any unfair labor practices.A hearing on the issue was held before Trial Examiner Eugene F. Frey at NewYork, New York, on August 12 and September 1, 1965, in which all parties (except-ing D-Lion) participated fully through counsel.General Counsel and Respondentpresented oral argument at the close of the testimony and have submitted writtenbriefs, all of which have been carefully considered in preparation of this Decision.Upon the entire record in the case, including my observation of witnesses on thestand, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEREmmett is a New York corporation engaged in business as an electrical contractor,with its place of business in Levittown, Long Island, New York. In July throughSeptember 1964, Emmett was working as an electrical subcontractor in the construc-tion of a new building at the East End Synagogue, Long Beach, Long Island, NewYork, where picketing and other events involving Respondent occurred as set forthbelow.At all times mentioned herein, Emmett was a member of United Construc-tion Contractors Association, herein called the Association, an organization which'The complaint issued after Board Investigation following the usual 10(k) proceedingresulting in a Decision and Determination of Dispute issued May 17, 1965, which isreportedIn 152 NLRB 671. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargains and executes collective-bargaining contracts with labor organizations on amultiemployer basis on behalf of its members.The Board found in its Decision andDetermination of Disputes aforesaid, involving all the parties herein, that the Associ-ationwas engaged in commerce within the meaning of the Act, and that whileEmmett's operation considered singly would not meet any of its jurisdictional stand-ards, it would exercise jurisdiction over Emmett and its operations because of itsmembership in the Association.As this decision is binding on me, I find that theAssociation and Emmett are each engaged in commerce within the meaning oftheAct.II.THE LABOR ORGANIZATION INVOLVEDThe parties herein stipulated in the 10(k) proceeding that Respondent and Local199 were labor organizations within the meaning of the Act.Respondent hereadmits that status for itself, but now denies that Local 199 is such a labor organi-zation.The record herein shows that since February 1963, the Association has hada collective-bargaining agreement with Local 199 which indicates that said labororganization has been and is representing employees of employer-members of theAssociation for purposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment. I find thatboth Respondent and Local 199 are labor organizations within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Thedispute andRespondent's conduct thereinDuring1964 D-Lion wasgeneral contractorfor construction of a new buildingon premisesof East End Synagogue, a Jewish house of workshop in Long Island,New York. In July or August 1964, D-Lion engaged Emmett as subcontractor to dothe electrical work on the job.Emmett's employees were members of Local 199,with whichorganizationEmmett had executed a collective-bargaining contract sometime before, and Emmett, as a member of the Association, was also bound by theterms and conditions of the contract previously executed between the Associationand Local 199 as found above. Emmett began work with its employeesunder itssubcontract at the site early in September.On September 14 or 15, Joseph Cav-anaugh, business agent of Respondent, visited the project and asked Mario Tucci,D-Lion general superintendent on the project, who was doing the electrical workfor him.When Tucci told him Emmett was, Cavanaugh took from his pocket andreferred to a list of electrical contractors who had signed contracts with Respondent,saw that Emmett wasnot listedon it, and told Tucci he did not think Emmett wassignedup with Respondent or the "AFLBuildingTrades," and that the Emmett elec-tricians did not belong to Respondent.At the same time he gave Tucci the list ofcontractors aforesaid, and said that one of them should be doing the electrical work,and that if D-Lion did not get one of them on the job, Cavanaugh would have picketson the site.Tucci reported this talk at once to his superiors in D-Lion and also toEly Emmett, owner of Emmett, asking the latter to "straighten it out" so that thejob would run smoothly.Emmett saidhe would "join up" or straighten it outsomehow.On Wednesday, September 16, 1964, which was Yom Kippur, a holy day in theJewish religion, Respondent established a picket line on the jobsite, which was acrossthe street from the main temple in which members of the congregation were observ-ing the holy day in the traditionalmanner.Two pickets paraded, carrying signsstating-"To the Public: The electricians on this job-Emmett Electric-do not workunder wages or working conditions established by Local 25, IBEW, AFL-CIO.Wedo not have any dispute with any other Employer. Local 25, IBEW, AFL-CIO."No work was done on the job by any craft on Yom Kippur, but afterthe pickets ap-peared the next day, plumbers and laborers did not work on the job whenrequested,and none of these crafts returned to work until the picketing stopped about 10 dayslater.However, Emmett's employees worked until his removal from the job.Onthe 17th, a Mr. Milton Popper, chairman of the buildingcommitteeof the synagogue,talked to both Tucci at the 'site and another D-Lion official on the telephone, verymuch upset, and demanded that D-Lion do something to have the pickets removed,because his congregation had complained and was embarrassed by the pickets parad-ing onthe job during the holiday.A D-Lion officer, Frank Vincent, then talked toCavanaugh to find out how the pickets could be removed. Cavanaughsaid theywould not be removedunlessD-Lion hired electricians who werereceiving wagesand benefitsestablished by Respondent's contracts.He alsosaid thatthe picketingwas startedbecause "weare protectingwhat Local 25 hastaken thirty some odd LOCAL 25, INT'L BROTHERHOOD OF ELECTRICAL WORKERS47years to build up."D-Lion officers at once contacted Emmett, suggesting that hesign up with Respondent to stop the picketing, but he would not consider that unlessRespondent accepted his employees as members.When nothing came of these dis-cussions,2 Emmett went to the Board on September 18, 1964, in an effort to securean injunction against the picketing and to file the original charge herein.Shortlybefore September 26, Vincent told Emmett he had to stop work on the job becauseof the picketing by Respondent.About the same time D-Lion contacted several ofthe contractors on the "approved" list left by Cavanaugh with Tucci, and on or aboutSeptember 26 removed Emmett from the job and shortly engaged M & M Electric, acontractor on Respondent's list, to finish the electrical work.When employees ofM & M Electric started to work, the plumbers and other crafts returned to the job,and the project proceeded without interruption.M & M performed the electricalwork for a while, and then D-Lion procured another contractor on the Respondent'slist (Electrical Construction Associates, called "ECA" in the record), to continuethe work .3After Emmett filed the charge herein on September 18, 1964, alleging thatRespondent violated Section 8(b) (4) (D) of the Act, the Board conducted a hearingpursuant to Section 10(k) of the Act to determine the dispute, and on May 17, 1964,issued its Decision and Determination of Dispute, cited above, in which it foundreasonable cause to believe that Respondent was claiming the electrical work on theproject aforesaid for its members, that a jurisdictional dispute existed, and that therewas reasonable cause to believe that Respondent had engaged in conduct violatingSection 8(b)(4)(D) and that the dispute was properly before it for determinationunder Section 10(k).On the merits, the Board determined that (1) employees thenrepresented by Local 199 were entitled to perform all electrical work connected withthe construction on the synagogue project aforesaid, and (2) Respondent was notentitled, by means proscribed by Section 8(b)(4)(D) of the Act, to force or requireD-Lion to assign the aforementioned work to a contractor employing its members.The Board directed Respondent to notify the Regional Director, in writing, whetheror not it would refrain from the proscribed conduct.On May 21, 1965, Respondentadvised the Regional Director that it would not comply with the Decision and De-termination of Dispute.The complaint herein was issued on June 10, 1965.B. Contentions of the parties, and ultimate findings and conclusions thereonAt the outset, it is settled that the award of the disputed work by the Board's De-cision and Determination aforesaid cannot be reviewed by a Trial Examiner in aproceeding on a Section 8(b)(4)(D) complaint,4 hence I adopt and make part ofthese findings the decision of the Board that employees represented by Local 199are entitled to perform all the electrical work in construction of the addition to theEast End Synagogue, Long Beach, Long Island, New York.On the facts found above, it is clear that Respondent on September 14, 1965,threatened to picket the project, and on and after September 16, 1964, actuallypicketed the site, and thereby threatened and coerced D-Lion, an employer, and2 There is no credible proof that Respondent everdiscussedthis subject with Emmett,or its employees, or thatin its discussionswith D-Lion officials it ever indicated anywillingness to allow Emmett or its employees to continue on the job under any circum-stances.For reasonsconsideredbelow, I do not rely on testimony of Cavanaugh to theeffect that, in his talk with Vincent, he suggested the pickets would be removed if elec-tricians already on the job were to receive wages and benefits fixed by Respondent.3 The above facts are found from credited testimony of Tucci and Emmett, which ismutually corroborative in essentialaspects andisalso corroborated by admissions ofCavanaugh.Testimony of any of these witnesses at variance with these findings is notcredited.In crediting Tucci and Emmett, I have considered carefully their demeanor onthe stand, as well as their apparent self-contradictions and vagueness on some dates,events, and other specific facts, including contradictions appearing in their testimony onthose points in the injunction proceedings in the United States district court about10 months before,and Iconcluded that both men, particularly Tucci, were relativelyunsophisticated witnesses, who were trying sincerely to recall and state the true facts,under the natural handicap that their memories of all the details were far more dimthan when they testified in October 1964, shortly after the event.Hence, in finding theessential facts, I have also considered their testimony in the prior proceeding, to theextent that they adopted and reaffirmed it under examination by counsel for both parties.'Local UnionNo. 181,InternationalUnion ofOperatingEngineers(ServiceElec-tric Company),150 NLRB 1353, and cases cited in footnote 1 of Trial Examiner's Decisiontherein. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDinduced and encouraged employees of other employers on the site to engage in awork stoppage, with an object of forcing and inducing D-Lion to get rid of Emmettand its employees, whom Respondent considered "non-union," and give the electricalwork to a contractor on Respondent's contract list whose employees were members ofRespondent, and that this conduct falls within the proscription of Section 8(b) (4) (i)and (ii) (D) of the Aet.5Respondent presents two main defenses: (1) there was not a jurisdictional disputewithin the meaning of the Act, and (2) it conducted picketing at the site solely toinform the public that the wages and working conditions paid by Emmett to its em-ployees on the site were not the same as those established by Respondent, that thefacts on its picket signs were truthful, hence the picketing was purely for infor-mational purposes and protected by the Act.On the first point, Respondent says thereisnoproof that it sought or demandedthe electrical work for its members as a matter of right, nor that there were any"competing" claims to it between employees of Emmett and members of Respondent,but that the facts show at most only a "rival union" dispute. I find no merit in thisposition, because the facts that members of Local 199 employed by Emmett weredoing the work, and continued to do it to the apparent satisfaction of the generalcontractor until Emmett was forced off the job as found above, and that Emmettfiled the charge herein after that event, shows clearly that such employees claimedand were doing the work. The competing claim is clearly shown by (1) Cav-anaugh's statement to D-Lion that a contractor on Respondent's list (whose em-ployees were members of Respondent) should be doing the work, and that if acontractor from that list was not put on the job, it would be picketed, (2) the sub-sequent picketing by Respondent which disrupted the job, (3) Cavanaugh's state-ments to D-Lion during the picketing that the pickets could be removed only ifelectricians receiving wages and benefits established by Respondent (which couldonly mean employees of contractors paying such wages and benefits under a contractwith Respondent) were used on the job, (4) Cavanaugh's admissions that one ofhis duties is to increase job opportunities for Respondent's members in the area ofits jurisdiction (which included the synagogue project), and to make sure that acontractor signed up with Respondent does the work on jobs in its jurisdiction, andthat Respondent did not permit electricians other than its own members to do elec-tricalwork in its jurisdiction, and would prevent them from doing so when it foundthem doing it, and (5) on the synagogue job "it would have been fine" if, whentalking to Tucci, he had found Emmett on Respondent's approved list, because thatwould have indicated that Respondent's members were working on the job and get-ting the wages and benefits that "I believe is their due" (obviously the wages andbenefits in Respondent's contracts),and that since "that was not the case," the resultwas the picket line.These circumstances, considered with others found above,clearly show that Respondent was claiming the work on this job foritsmembers as amatter of right based on its admitted practice of seeking and procuring by any meansall electrical work in the area of its jurisdiction solely for its members, to the exclu-sion of employees represented by any other labor organization (including Local 199),and this presents the classic type of jurisdictional dispute between two "rival unions"competing for the same work for their respective members, which falls within themeaningof Section 8(b)(4)(D) of the Act.6On the second phase of the defense, Respondent relies mainly on the wording ofthe picket sign, that Emmett electricians were not working under wages and workingconditions established by Respondent, and argues that the picketing publicized thesetrue facts to the general public for informational purposes only.The record clearlyshows that Emmett employees on the job were receiving less in wages and benefitsthan members of Respondent working under contracts between their employers andRespondent,hence the picket signs stated true facts.In support of this claimed5There is noproof that at any of thetimes pertinent herein there existed an orderor certification of the Boarddeterminingthat Respondentwas the bargainingrepresenta-tivefor employees performingthe work inquestion,hence I cannot find that D-Lion wasfailing toconform toany such order or determinationin hiring Emmett and its em-ployees to do the work.6N.L.R.B. v. Radioand Television Broadcast Engineers Union,Local 1212, IBEW(Columbia Broadcasting System),364 U.S. 573, 579;Local5,United Association ofJourneymen,and Apprentices of the Plumbingand PipefittingIndustryof the United Statesand Canada (Arthur Venneri Company),145 NLRB 1580;Local Union No 3, Interna-tional Brotherhood of ElectricalWorkers (Western ElectricCompany),141 NLRB 888I have carefullyconsidered other authoritiescited by Respondent, in which the Boardfound no jurisdictional disputes,and consider them inapposite here on the facts. LOCAL 25, INT'L BROTHERHOOD OF ELECTRICAL WORKERS49objective, Cavanaugh testified that, if Emmett had worked its employees on the jobunder comparable wages and working conditions, he would have allowed them tocontinue on the job, and would have been forced to withdraw the picket signs be-cause they would not be truthful, and that he so advised Frank Vincent of D-Lion.While I must credit this suggestion to D-Lion, as Vincent was not called to contradictit,and it also appears from testimony of Tucci and Emmett that, in his talk withTucci, Cavanaugh probably made an alternate suggestion that Emmett could remainon the job if it signed up with Respondent (which would require payment of ratesfixed by Respondent to its employees),? I am convinced that this suggestion andmethod of solving the jurisdictional dispute was not bona fide and cannot supportthe claim that the picketing was informational, for several reasons: Cavanaugh ad-mits that he did not make this suggestion to Vincent, when the latter asked how thepickets could be removed, saying, "I did not word it that way, but I told Mr. Vincentthe reason for the picketing was because we are protecting what Local 25 has taken30-odd years to build up"; he did not explain to Vincent exactly what Respondentwas "protecting," but I am convinced from his own testimony as to his duty, amongothers, of securing all electrical work for his members, and the corollary duty tomake sure they received the rates and benefits prescribed by Respondent's contracts,that he had in mind only the job and wage security of his own members, so that theonly sincere suggestion in his talk with Vincent was the alternate one that he "hireelectricians that do get these wages and fringes," which obviously referred to con-tractors signed up with Respondent whose employees were getting those wages andfringes; and this is consistent with his earlier threat to Tucci, that pickets would beset up unless a Local 25 contractor was used. If Respondent's purpose was solelyor mainly the upgrading of wages and fringes paid to Emmett's employees on thejob, it seems that Cavanaugh would have solicited Emmett or his employees, eitheron or off the jobsite, to join up with Respondent, rather than leave such a suggestionwith the general contractor, for Emmett was the only employer with power to changethe wages and benefits of his employees.The fact that Respondent did not contactEmmett is thus of great significance, and leads me to believe that Respondent didnot have any altruistic purpose of securing the payment of its wages and benefits toallelectriciansworking in its jurisdiction, whether or not they were members ofRespondent or a "rival union," but that it was interested solely in getting the work onthis site for its own contractors and members, who would be paid the higher ratesand benefits fixed by it.The fact that Respondent now claims the dispute here wasa "rival union" dispute, thus indicating it was an adversary of Local 199per se,further shows that Respondent never desired, or tried, at any time to upgrade thewages and working conditions of Emmett employees, regardless of their affiliation,but was solely interested in ejecting from the job the "non-union" contractor Emmett,whose employees were members of the "rival" Local 199, and in procuring the workfor its own members, in accordance with its admitted general policy and objectives.Another indication that this was the sole and real purpose of the picketing lies inCavanaugh's admission that, when he reported to Respondent's business manager,Walter Kraker, that Emmett was on the synagogue job, Kraker replied at once thathe believed Emmett was a "Local 199 contractor" and, after confirming it, repeated"that is a Local 199 contractor; take it from there," and told Cavanaugh the nextday that Respondent would picket with "informational" signs; but there is no prooffrom Respondent that its officials talked about the difference, in wages, or gettingEmmett to sign up with Local 25 or pay Local 25 wages and fringes.Moreover,Cavanaugh admits he later removed the pickets on order of Kraker, after Emmettwas off the job, on word from Kraker that the matter had been "resolved satisfactoryto him," which indicated to Cavanaugh, not that Emmett was paying Local 25 wagesand fringes, but that Emmett was off the job.A salient circumstance here is thatthe picketing was stopped as soon as Emmett was off the job and replaced by a Local25 contractor.SeeLocal 25, International Brotherhood of Electrical Workers (Alex-ander M. Cutrone d/bla A. C. Electric),148 NLRB 1560, 1576. Another signifi-cant circumstance is that, when it began picketing, Respondent apparently made noattempt to apprise other crafts on the job specifically and clearly that, notwithstand-7Tucci was hazy on this subject, at first testifying that Cavanaugh claimed thatLocal '199 rates were lower than those required by Respondent, but he recalls no detaileddiscussion about it.However, in his testimony in the injunction proceeding, when hismemory was better, and he was reminded of the affidavit he gave the Board, he admittedthat Cavanaugh said, in effect, that Emmett should get in touch with him,, and thatEmmett had better sign up with Respondent, or he would have to get off ithe job, and aLocal 25 contractor would take it overTucci passed this suggestion on to Emmett, whosaid he would "join up" or "straighten it out somehow 11 5ODECISIONS OF NATIONAL LABOR RELATIONS BOARDing the wording of the signs, this was informational picketing only and that theyshould continue to cross the picket line and work.ContrastFruit & Vegetable Pack-ers& Warehousemen, Local 760 (Tree Fruit Labor Relations Committee),132NLRB 1172, 1176, 1177. Considering all these circumstances, I must agree with theclaim of General Counsel that the wording and alleged purpose of the pickets andtheir signs was purely sham, designed to conceal Respondent's real objectives ofgetting the synagogue work for its members to the exclusion of Emmett and membersof Local 199 working for it. I therefore find Respondent's second claim withoutbasis in fact.8Respondent also argues that no violation of Section 8(b)(4)(i)(D) of the Actappears because there is no proof that Respondent talked to other craftsmen on thejob, or otherwise induced or encouraged them to refuse to work or stop work.Thisclaim is without merit because (1) the record shows no dispute between D-Lion andemployees of other subcontractors which would afford a basis for the failure or re-fusal of such craftsmen to work during the picketing, hence I must infer that theywere satisfied with their own wages and working conditions and would have remainedon the job to earn a living, absent the picketing; (2) assuming that such craftsmenas well as the public saw the picket signs on and after September 17, they were thusadvised not that Emmett as such was paying substandard wages, but that it was notpaying wages and fringes established by Respondent, an organization representingone of the building trades crafts and an AFL-CIO affiliate, which was clear noticeto them that Emmett was not signed up with Respondent, hence was a "non-union"contractor; 9(3) when such building trades craftsmen engaged in a work stoppagewith that knowledge, the inference is compelling that they did so because the signstold them there were "non-union" employees on the job, which is traditionally aninducement or signal for a strike or work stoppage; 10 (4) it follows that the picket-ing,with the signs worded as above, had the reasonable tendency to induce otherbuilding trades craftsmen to refuse to cross the picket line and refuse to work so longas the pickets were present and Emmett's employees were on the job.Respondentdid nothing to negate or neutralize this tendency, and the work stoppage actuallyoccurred.Imust conclude that by establishing the picket line, Respondent also vio-lated Section 8(b) (4) (i) for the object set forth in subparagraph (D) of thatsection.In urging that coercion of employers within Section 8(b)(4)(ii)(D) has not beenproven, Respondent relies in part upon a conclusionary admission of Tucci on cross-examination that he "guessed" Emmett was removed as a result of the request of thesynagogue and its members.However, it is clear from the facts found above thatbefore Popper's protests to D-Lion, Cavanaugh had already threatened D-Liondirectlywith picketing if Emmett was not removed.This was the initial act ofcoercion.Respondent admits that picketing on Yom Kippur was bound to embar-rass the congregation, but says that this was a legitimate effect on the "public" which"informational picketing is intended to have."Having found that the picketing wasnot true informational picketing, but for a proscribed object, I must conclude thatRespondent's choice of Yom Kippur for the start of the picketing, when only thecongregation was sure to see it,was well calculated to upset them,and Respondent8It has been held that sham informational picketing is illegal.Local 25, internationalBrotherhood of ElectricalWorkers(AlexanderM. Cutrone d/b/a A.C.Electric)148NLRB 1560,1576, and cases cited in footnote 23 thereof.Even if I found that publicity of the lower wages and fringes paid by Emmett was areason for the picketing,the circumstances noted above clearly establish that this reasonwas an afterthought, following the clear threat of picketing for the proscribed objectfound above, or at most a reason secondary to the main objective of reassignment of thework to Local 25 members. That conclusion does not militate against a finding of viola-tion where, as here, the removal of Emmett and its employees and reassignment of theirwork to Respondent's members was the main purpose, or at least one of equal importancewith the matter of proper wages and fringes. SeeInternational Brotherhood of ElectricalWorkers, Local639(Bendix Radio Division of The Bendix Corporation),138 NLRB689, 694.e It has been held that a picket line is a potent instrument, and that picket signs oftenspeak louder than words.Local 25, IBEW (A.C. Electric), supra,at 1577.10 it is well settled that a picket line necessarily invites employees to make commoncause with the strikers and refrain from working behind it irrespective of the literalappeal of the legends on the picket signs.Laundry,Linen Supply d Dry CleaningDrivers Local No.928,atal.(Southern Service Company),118 NLRB 1435, 1437, enfd.262 F.2d 617(C.A.9) ; Local 254, Building Service Employees International Union(Herbert Kletjian,d/b/a University CleaningCo.),151 NLRB 341(Trial Examiner'sDecision). LOCAL 25, INT'L BROTHERHOOD OF ELECTRICAL WORKERS51thus used them to bring additional pressure on D-Lion to remove Emmett, whichin fact occurred.Thus,picketing on that day was not incidental,but was wellcalculated to continue and intensify,through the use of the neutral and innocentcongregants,the pressure already put on D-Lion by Cavanaugh's threat of a 'fewdays ibefore, for the proscribedobject.This strengthens the conclusion that Re-spondent's conduct violated Section 8(b)(4)(ii)(D).11In summary,I conclude that General Counsel has sustained the ultimate burdenof proving by a preponderance of credible evidence on the record as a whole, and Ifind that by its threat of picketing to D-Lion and actual picketing of the projectaforesaid,Respondent violated Section 8(b) (4) (i) and(ii) (D) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth above, occurring in connection with theoperations of the Employers described herein, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices affect-ing commerce, I will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.General Counsel requests an order of the broadest type on the ground that Re-spondent's unlawful action shown by the record herein, and its similar action inearlier cases, demonstrate that it has served notice on the construction industry andother employers on Long Island that it will not permit any electrical work on LongIsland to be performed by any employees other than its own membersAdmissionsof Cavanaugh noted above clearly show that Respondent's general policy and objec-tives include the procurement of all electrical work for its members, to the exclusionof employees represented by Local 199 and any others not represented by Respond-ent, on all construction jobs in the area of its jurisdiction, which apparently coversall of Nassau and Suffolk Counties, Long Island, New York. The Board considereda similar claim made by Respondent in 1963 inCommunications Workers of Amer-ica,Local 1104 (Frederick Bond, d/b/a Bond Electric Company),146 NLRB 388(where it rejected the claim and awarded the work to another union, in determininga dispute involving a Nassau County project in a 10(k) proceeding), but found in aconnected proceeding, 146 NLRB 1564, that Respondent had not implemented theclaim in that situation by conduct violative of Section 8 (b) (4) of the Act.The Boardfound inLocal 25, International Brotherhood of ElectricalWorkers, AFL-CIO(A. C. Electric),148 NLRB 1560, enfd. 351 F. 2d 593 (C.A. 2), that Respondenthad made the same claim on another Nassau County project and had successfullycaused the removal of a Local 199 contractor from the job by threats and picketingin violation of Section 8(b)(4)(i) and (u) (D). InLocal 25, International Brother-hood of Electrical Workers, AFL-CIO (New York Telephone Company),152 NLRB723, the Board considered the same broad claim made by Respondent in 1963 and1964 on various projects in the same area, found reasonable cause to believe that itwas seeking to implement it by unlawful secondary boycott activities, and made anaward contrary to Respondent's claim, to the same union involved inBond ElectricCompany, supra.Together, these cases and Respondent's similar conduct hereinindicate a continuing campaign by Respondent to achieve the objective found aboveby unlawful means,12 and justify recommendation of an order which will make theremedy coextensive with the continuing threat to disruption of commerce and thepolicies of the Act. I shall therefore recommend that a broad cease-and-desist orderissue,which will prevent the above unlawful activity, not only against the secondaryemployers named in the complaint, but also other primary and secondary employers"I have carefully considered other corollary arguments and authorities submitted byRespondent, and conclude that the arguments are without merit and the authorities citedIn support of them are not controlling on the issues here or inapposite on the facts.2 In reaching this conclusion, I have discounted as irrelevant testimony of Cavanaughand Emmett indicating that during 1964 Respondent did not engage in picketing or otherpersuasive activities on certain projects running under Federal Government supervision,where wages and fringes comparable to those approved by Respondent were being paidto electricians, for these facts do not establish that differing wages and benefitspaid onother projects, as here, were improper or Illegal, nor do they justify Resnondent's im-plementation of its objectives aforesaid by means proscribed by the Act221-374-66-vol. 157-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD(which includes both general and subcontractors on construction projects, includingmembers of the Association), operating in commerce within the jurisdictional areaof Respondent.13Notice of the Order should be posted by all such contractors, ifknown, including all employers who are members of the Association aforesaid, ifsaid employers are willing, on all their projects presently operating and to be workedon by them in the future in the area aforesaid.CONCLUSIONS OF LAW1.Respondent and Local 199 are labor organizations within the meaning of Sec-tion 2(5) of the Act.2.By threatening to picket, and actually establishing and maintaining a picket lineat, the building project aforesaid, and inducing and encouraging individuals em-ployed by D-Lion and other employers engaged in commerce and in industriesaffecting commerce, to engage in strikes and refusals in the course of their em-ployment to perform services, and by threatening and coercing D-Lion, an em-ployer, with an object of forcing or requirtng said Employer to assign electrical workinvolved in construction of said project to employees represented by Respondentrather than to employees represented by Local 199, Respondent has engaged in andisengaging in unfair labor practices affecting commerce within the meaning ofSections 8(b)(4)(i) and (ii)(D) and 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that Respondent, Local 25, Inter-national Brotherhood of ElectricalWorkers, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from engaging in, or inducing or encouraging any individualemployed by D-Lion Construction Company, Inc., Emmett Electric Company, Inc.,or any other member of United Construction Contractors Association, or any otherperson engaged in commerce or in an industry affecting commerce, to engage in, astrike or a refusal in the course of his employment to handle or work on any goods,articles,materials, or commodities, or to perform any services, and from threatening,coercing, or restraining the above-named Employers or any other employer or per-son engaged in commerce or in an industry affecting commerce, where in either casean object thereof is to force or require D-Lion Construction Company, Inc., or anyother employer or person engaged in commerce or in an industry affecting commerce,to assignelectrical work on any construction projects presently in progress or to beinitiated in the future within the territorial jurisdiction of Respondent in the State ofNew York, to employees who are members of or represented by Respondent ratherthan to employees who are members of or represented by Industrial Workers ofAllied Trades, Local 199, affiliated with The National Federation of IndependentUnions, or any other labor organization, except insofar as any such action is per-mitted under Section 8(b)(4)(D) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post in Respondent's business offices and meeting halls, copies of the attachednotice marked "Appendix." 14Copies of said notice, to be furnished by the RegionalDirector for Region 29, shall, after being signed by Respondent's authorized repre-sentative, be posted by Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its members are customarily posted.Reasonable steps shallbe taken by Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(b) Furnish to the Regional Director for Region 29 signed copies of said noticefor posting by D-Lion Construction Company, Inc., other general contractors oper-ating in Nassau and Suffolk Counties, New York, if known, and all members ofUnited Construction Contractors Association, Inc., if said Employersare willing, in18InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,et at.(OverniteTransportationCompany),130 NLRB 1007, 1008-1010.141n the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Circuit Court of Appeals, the words "a Decree of theUnited States Circuit Court of Appeals, Enforcing an Order"shall besubstituted forthe words "a Decision and Order". TENNESSEE PACKERS, INC., FROSTY MORN DIVISION53places where notices to their employees are customarily posted.Copies of said no-tice, to be furnished by said Regional Director, shall be signed by Respondent as di-rected above and returned forthwith to said Regional Director for disposition by him.(c)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondent has taken to comply herewith.I5w In the event this Recommended Order is adopted by the Board, 'this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS, ALL EMPLOYEES OF D-LION CONSTRUCTION COM-PANY, INC., AND TO ALL EMPLOYEES OF SUBCONTRACTORS OF D-LION CONSTRUC-TION COMPANY, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby give notice that:WE WILL NOT engage in, or induce or encourage any individual employed byD-Lion Construction Company, Inc., or by Emmett Electric Company, Inc., orany other member of United Construction Contractors Association, or any otherperson engaged in commerce or in an industry affecting commerce to engagein, a strike or refusal in the course of his employment to handle or work onany goods, articles, materials, or commodities, or to perform any services; orthreaten, coerce, or restrain the above-named Employers or any other employeror person engaged in commerce or in an industry affecting commerce, where ineither case an object thereof is to force or require D-Lion Construction Com-pany, Inc., or any other employeror person engaged incommerce or in anindustry affecting commerce, to assign electrical work on any construction proj-ectspresently in progress or which may in the future be initiated within theterritorial jurisdiction of our Union in the State of New York, to employees whoare members of or represented Eby our Union, rather than to employees who aremembers of or represented by Industrial Workers of Allied Trades, Local 199,affiliatedwith The National Federation of Independent Unions, or any otherlabor organization, except insofar as any such conductispermitted underSection 8(b) (4) (D) of the Act.LOCAL 25, INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any othermaterial.If employees have any questionconcerningthis notice or compliance with itsprovisions, they maycommunicatedirectly with the Board'sRegionalOffice, FourthFloor, 16 Court Street, Brooklyn, New York, Telephone No. 596-5386.Tennessee Packers, Inc., Frosty Morn DivisionandAmalgamatedMeatcutters and Butcher Workmen ofNorth America, AFL-CIO, LocalNo. 405.Cases Nos. 06-CA-2083, 26-CA-2103, and36-CA-92103-4.February 23,1966DECISION AND ORDEROn October 26, 1965, Trial Examiner Louis Libbin issued hisDecision in the above-entitled cases, finding that the Respondent had157 NLRB No. 7.